Citation Nr: 1223928	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-09 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as emphysema and fibrosis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk






INTRODUCTION

The Veteran had active service from May 1966 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure there is a complete record upon which to decide the Veteran's claim, so he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  

The Veteran claims that his currently diagnosed fibrosis and emphysema is related to asbestos exposure during his military service.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, guidelines for considering asbestos compensation claims are provided in the VA Adjudication Procedure Manual.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  Also, an opinion by the VA General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).  
VA must analyze the underlying claim of service connection for a respiratory disorder, due to asbestos exposure, under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para.29a.  The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in a variety of respiratory disorders and cancers with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  As to occupational exposure, exposure to asbestos has been shown in shipyard workers, carpenters, construction workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.  

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, bearing in mind the latency and exposure information pertinent to the Veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para 9h.  

The Veteran's service personnel records have been associated with the claims file and indicate he served under the Military Occupation Speciality (MOS) of a Shore Party Man (basic engineer, construction and equipment Marine).  These records, however, are negative for information regarding whether any of his military duties involved exposure to asbestos.  The Board notes that in a November 2008 letter the RO undertook development to acquire this information from the Veteran.  Unfortunately, he did not respond.

VA treatment records from February 2006 indicate review of a computed tomographic (CT) scan of the Veteran's chest provided an impression of interstitial pulmonary fibrosis.  A follow up CT chest with contrast scan in August 2006 showed chronic interstitial lung disease.  VA treatment records in February 2007 reflect the physician's impression of the Veteran's respiratory disorder was pulmonary fibrosis plus emphysema.  

Although there is no evidence in the Veteran's service treatment records of a respiratory disorder, the Board notes the Veteran's service personnel records confirm both his military service in Vietnam, as well as his combat exposure.  Specifically, the Veteran participated in multiple combat operations and is the recipient of a Combat Action Ribbon.  Therefore, the Veteran's participation in combat is conceded by the Board.  In the case of any Veteran who has engaged in combat with the enemy, satisfactory lay or other evidence that injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).    

The Board finds the Veteran's statement regarding exposure to asbestos, his MOS and combat exposure, and the impression of interstitial pulmonary fibrosis sufficient to trigger VA's obligation to afford the claimant a VA medical examination and opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also notes VA outpatient treatment records indicate the Veteran smoked two packs of cigarettes a day for 46 years and worked as a carpenter in civilian life.
       
The Veteran should be scheduled for a VA pulmonary examination for the purposes of determining the etiology of his chronic respiratory disorder, to include fibrosis and emphysema.     

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA pulmonary examination for the purpose of determining the etiology of any current chronic respiratory disorder.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should obtain a detailed lay history of service and post-service asbestos exposure from the Veteran.  All indicated testing should be conducted.  

Based on review of the claims file, lay evidence and generally accepted medical principles, the examiner should provide an opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disorder, to include fibrosis and emphysema, had a causal origin in service.  

A complete rationale for any opinion expressed should be provided in the examiner's report.  If the examiner concludes an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.  

2.  Following the directed development, readjudicate the issue on appeal.  Should the claim not be granted, issue a supplemental statement of the case to the Veteran and his representative and return the claim to the Board for appellate consideration.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



